UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6088



JOSEPH RIDDICK,

                                             Plaintiff - Appellant,

          versus

UNITED STATES DEPARTMENT OF JUSTICE; US GOV-
ERNMENT, Western District of Virginia; UNITED
STATES OF AMERICA,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-96-8-R)

Submitted:   July 25, 1996                 Decided:   August 7, 1996

Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Joseph Riddick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

without prejudice his 42 U.S.C. § 1983 (1988) complaint. Because

Appellant could have amended his complaint to assert some claim,

the district court's dismissal without prejudice is not appealable.

See Domino Sugar Corp. v. Sugar Workers' Local Union 392, 10 F.3d
1064, 1066-67 (4th Cir. 1993). Accordingly, we dismiss the appeal

for lack of jurisdiction. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2